Citation Nr: 1310521	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-15 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in January 2006 and July 2006.  

The Veteran requested a hearing before the Board in his May 2009 VA Form 9.  The Board informed the Veteran that his requested hearing had been scheduled for March 2013.  The Veteran cancelled his hearing prior to the scheduled hearing date.  


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for tinnitus and entitlement to an initial rating in excess of 70 percent for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012). 

In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal for entitlement to service connection for tinnitus and entitlement to an initial rating in excess of 70 percent for PTSD.  As the appellant has withdrawn his appeal concerning these claims, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they must be dismissed.


ORDER

The appeal for entitlement to service connection for tinnitus is dismissed.  

The appeal for entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


